oOo TDD nH FP WwW NO

Ny NHN NO NR NR ND NR BR ORO eee ees
Oo SN DO NH FP WwW NY K& DO wWOAT HR nN BW bw KF CO]

Case 2:19-cr-00240-JLR Document 43-1 Filed 03/18/20 Page 1 of 2

U.S. District Judge James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, CASE NO. CR19-240JLR
sSiudrritte ORDER OF DISMISSAL
a WITHOUT PREJUDICE
Vv.
MELTON TAYLOR ADDINGTON, = oapeses) ANC
BRANDON MELITO,
Defendants.

 

 

 

 

This matter comes before the Court upon a stipulated motion to dismiss all pending
charges in this matter as to defendants. Having reviewed the motion, and being otherwise
fully advised, now, therefore,

IT IS HEREBY ORDERED:
if]
ed
///

Order of Dismissal UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
CB AURL- | SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo sa DH nH BR WW PPO =

ve MY eye YY VY NY NY PY Ne eS ee

 

 

Case 2:19-cr-00240-JLR Document 43-1 Filed 03/18/20 Page 2 of 2

All pending counts in the above-captioned case as to both defendants are hereby

dismissed without prejudice. Defendants’ pretrial release bonds are hereby exonerated as to

this matter.

Ya
DATED this \A__ day of March, wl.

Presented by:

/s/ Vincent T. Lombardi
VINCENT T. LOMBARDI
Assistant United States Attorney
700 Stewart Street, Suite 5220
Seattle, Washington 98101

Phone: 206-553-7970

E-mail: vince.lombardi@usdoj.gov

Order of Dismissal
CR18-240JRL- 2

JAMES L.JROBART
United States District Judge

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
